Case 2:20-cv-07503-AB-GJS Document 13 Filed 12/08/20 Page 1 of 2 Page ID #:52
Case 2:20-cv-07503-AB-GJS Document 13 Filed 12/08/20 Page 2 of 2 Page ID #:53




submission without oral argument. The Order to Show Cause will stand submitted
upon the filing of Plaintiff’s response, or if Plaintiff/Defendant Sunland Shawarma
House, Inc. files within seven (7) days of this order:

    • Plaintiff’s application for entry of default pursuant to Fed. R. Civ. P. 55; or
    • An answer by Defendant Sunland Shawarma House, Inc.

       The Court will consider either a satisfactory response to the Order to Show
Cause. Failure to file a timely response to this Order to Show Cause may result in
the action being dismissed for lack of prosecution and for failure to comply with
the orders of the court, pursuant to Local Rule 41.

         IT IS SO ORDERED.




 CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            2
